Case 2:18-cv-13212-NGE-EAS ECF No. 1 filed 10/15/18        PageID.1   Page 1 of 23



                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

DONNA JEAN ZIRBEL,
                                                          Case No.
            Plaintiff,                                    Hon.

vs

FORD MOTOR COMPANY, as Sponsor and
Plan Administrator for the FORD MOTOR
COMPANY GENERAL RETIREMENT
PLAN,

            Defendant.
                                             /
Wood Kull Herschfus Obee & Kull PC
KATHERINE WAINRIGHT SHENSKY (P33391)
Attorneys for Plaintiff
37000 Grand River Avenue, Suite 290
Farmington Hills, Michigan 48335-2881
(248) 476-2000
kws@woodkull.com
                                              /

     COMPLAINT FOR DECLARATORY AND EQUITABLE RELIEF

      NOW COMES the Plaintiff, DONNA JEAN ZIRBEL, by and through her

attorney, Katherine Wainright Shensky, and for her Complaint against FORD

MOTOR COMPANY, states as follows:

                          COMMON ALLEGATIONS

      1.    Plaintiff DONNA JEAN ZIRBEL, hereinafter “ZIRBEL”, is, and was,

at all times material hereto, a resident of the City of Yarmouth Port, and a citizen
Case 2:18-cv-13212-NGE-EAS ECF No. 1 filed 10/15/18           PageID.2    Page 2 of 23



of the Commonwealth of Massachusetts.

      2.     Defendant FORD MOTOR COMPANY, hereinafter “FORD”, is, and

was, at all times material hereto, a corporation operating, inter alia, within the state

of Michigan, with its principal corporate offices in the City of Dearborn, Wayne

County, Michigan.

      3.     Defendant FORD MOTOR COMPANY (hereinafter “FORD”) is also

the sponsoring employer and the Plan Administrator of the Ford Motor Company

General Retirement Plan, hereinafter “the Plan”, a Qualified Employees

Retirement Plan pursuant to Section 401 of the Internal Revenue Code of 1954, as

amended. (See Article XVIII of Plan). A copy of the Plan as recently provided to

counsel is attached hereto, marked Exhibit “A”.

      4.     This action arises under 28 U.S.C. § 2201, authorizing declaratory

relief in a case of actual controversy within the Court’s jurisdiction, and under the

Employees Retirement Income Security Act of 1974, 29 U.S.C. § 1001, et seq.,

and more specifically, pursuant to 29 U.S.C. § 1132(A)(1)(B). This Court has

jurisdiction pursuant to 29 U.S.C. § 1132(E)(1).

      5.     Plaintiff is the former spouse of a former employee of FORD, Carl G.

Zirbel, who was employed by FORD as a salaried employee at the Ford facility in

the City of Dearborn, State of Michigan.


                                           2
Case 2:18-cv-13212-NGE-EAS ECF No. 1 filed 10/15/18         PageID.3   Page 3 of 23



      6.     During his 34.1 years of credited service with FORD, Carl G. Zirbel

was a participant in the Plan; during that period of time, Plaintiff ZIRBEL was his

designated beneficiary.

      7.     The provisions of the Plan, specifically Article XIII, Section 2,

empowered its duly appointed Representatives with discretionary authority to

administer the benefit structure of the plan, to construe and interpret the plan, and

to correct any defect, supply any omission, or reconcile any inconsistency as

necessary to carry out the purpose of the Plan.

      8.     Plaintiff ZIRBEL and Carl G. Zirbel were divorced in the Wayne

County Circuit Court by virtue of a Judgment of Divorce entered by that Court on

January 13, 2009 (Exhibit “B”).

      9.     The Judgment of Divorce provided, inter alia, that Plaintiff ZIRBEL,

as Alternate Payee, was to be awarded 50% of the marital portion of Carl G.

Zirbel’s benefits under the Plan, and directed the preparation of a Qualified

Domestic Relations Order in order to effectuate the segregation and payment of

benefits to Plaintiff ZIRBEL under the terms of the Judgment. A copy of the

Qualified Domestic Relations Order, hereinafter “QDRO”,           entered with the

Wayne County Circuit Court on February 6, 2009, is attached hereto, marked

Exhibit “C”.


                                         3
Case 2:18-cv-13212-NGE-EAS ECF No. 1 filed 10/15/18         PageID.4   Page 4 of 23



      10.    The QDRO, like the Judgment of Divorce, directed the Plan

Administer to calculate for the benefit of Plaintiff ZIRBEL the monetary benefit

she was to receive; the provisions of the Plan required the Plan Administrator to

provide to her reasonable notice of whatever options were available to her under

the terms of the Plan for payment of said benefits.

      11.    Under the terms of the Plan, the Alternate Payee was entitled to begin

to draw benefits once the Participant reached his earliest retirement date. Because

the Participant had already chosen to retire, Plaintiff ZIRBEL became eligible to

draw a portion of her former spouse’s retirement benefits, the value of which were

calculated from the date of the marriage to the date of entry of the Qualified

Domestic Relations Order.

      12.    Because the Qualified Domestic Relations Order was entered on

February 6, 2009, the Plan Administrator noted that benefits, calculated under the

formula set forth above, would be payable beginning March of 2009.

      13.    Sometime after March, in the year 2009, the Plan Administrator

notified Plaintiff ZIRBEL that her monthly benefit as of March 2009 would

amount to about $1,300.00 per month. Plaintiff ZIRBEL knew that this was not

correct, and informed the Plan Administrator that this was an incorrect calculation.

      14.    The initial calculation was incorrect, as the QDRO specified that

Plaintiff ZIRBEL was entitled to receive fifty (50%) percent of her former
                                          4
Case 2:18-cv-13212-NGE-EAS ECF No. 1 filed 10/15/18         PageID.5   Page 5 of 23



spouse’s monthly benefit, and 65% after the death of her former spouse. Plaintiff

ZIRBEL learned when she called the Plan Administrator that they had calculated

the benefit at a different percentage. Plaintiff ZIRBEL was told by the Plan that her

benefit was calculated at 43% for retroactive amounts, and 50% for post death

monthly benefits. Subsequently, she was told that her benefits were calculated at

41% for retroactive amounts, and 50% for post death monthly benefits. Because

Plaintiff ZIRBEL believed that all of these calculations were incorrect, she did not

return the paperwork. Once again, communication stopped between Plaintiff

ZIRBEL and the office of the Plan Administrator.

      15.    In June of 2011, the monthly payments were recalculated by the Plan.

Plaintiff ZIRBEL was then told that her monthly benefit as of March 2009 would

be $1,870.67, and would be $2,928.55 per month after the participant’s death. A

copy of that communication is attached as Exhibit “D”. Again, communication

between ZIRBEL and the Plan stopped for a time.

      16.    In July of 2013, Plaintiff ZIRBEL received a communication from

FORD, dated July 17, 2013. That letter confirmed that Plaintiff ZIRBEL was now

being offered a lump sum payment representing her remaining benefit under the

Qualified Domestic Relations Order. A copy of that communication is attached as

Exhibit “E”.


                                         5
Case 2:18-cv-13212-NGE-EAS ECF No. 1 filed 10/15/18          PageID.6   Page 6 of 23



      17.    By letter dated July 26, 2013, Plaintiff ZIRBEL received a package

from the Plan, concerning her right to elect either a monthly payment, or a lump

sum payment in settlement of all benefit amounts she was entitled to. This Benefit

Statement proposed to pay her a monthly benefit of $1,870.69 with no upward

adjustment after her former spouse died. A copy of that package is attached as

Exhibit “F”. Plaintiff ZIRBEL, being of the belief that the amounts were still

wrong, since she was entitled to a survivor’s benefit under the terms of the

Qualified Domestic Relations Order, continued to try and contact Plan

representatives to find out specifically how the benefits had been calculated. The

package of July 26, 2013 had a deadline date of October 29, 2013, for return of the

documents. That package also offered Plaintiff ZIRBEL the option of a one-time

lump sum payment, which election would expire on October 29, 2013.

      18.    On August 7, 2013, Plaintiff ZIRBEL spoke with someone from the

Plan, and was told that, if she chose a lump sum payment, there would be no

survivor benefits. It was further confirmed to her that, if she determined to take the

monthly life benefit, there would be no post death adjustment.

      19.    During this period of time, Plaintiff ZIRBEL was not receiving any

monthly benefits at all, though the Plan Administrator was withholding monies

each month from the pension payments they were sending to Plaintiff ZIRBEL’s

former spouse.
                                          6
Case 2:18-cv-13212-NGE-EAS ECF No. 1 filed 10/15/18       PageID.7    Page 7 of 23



      20.   On September 9, 2013, Plaintiff ZIRBEL had a conversation with

Diana who was a representative of the Plan. Plaintiff ZIRBEL inquired as to the

total of monies withheld by the Plan from 2009 to 2013, from benefits payable to

Plaintiff ZIRBEL’s former spouse. This time, Plaintiff ZIRBEL was told that she

would not be receiving any benefits for the period 2009 – 2013. When Plaintiff

ZIRBEL lost her temper and demanded to know why, and reminded Diana that her

former husband’s employer, FORD MOTOR COMPANY, had been taking money

out of his pension checks, Diana continued to maintain that benefits for the period

2009 – 2013 were not available to her.

      21.   Notwithstanding the information received from Diana, a few days

later Plaintiff ZIRBEL received yet another Benefit Statement from the Plan, dated

September 6, 2013. This communication acknowledged her entitlement to a benefit

as of March 1, 2009, and calculated the benefit amount at $1,870.67 per month as

of March 1, 2009, and $2,928.55 per month after the death of her former spouse. A

copy of the Benefit Statement from that package is attached hereto, marked

Exhibit “G”.

      22.   Numerous calls and conversations then took place between Plaintiff

ZIRBEL, her financial planner and the Plan Administrator, as the lump sum

payment offer was pending at the same time that the latest monthly benefit package


                                         7
Case 2:18-cv-13212-NGE-EAS ECF No. 1 filed 10/15/18         PageID.8   Page 8 of 23



offer was pending. As to the lump sum offer, there were two extensions obtained,

while the Plan was asked to recalculate the amounts.

      23.    Finally, in October of 2013, Plaintiff ZIRBEL received a telephone

call telling her that the deadline was approaching, and she needed to make her

choice. Plaintiff ZIRBEL made the decision to elect the lump sum payment, but, in

accordance with her discussion with the Plan, indicated in the Acknowledgment

Section on Page 16 that the calculations were wrong. Plaintiff ZIRBEL’s election

included a request for a recalculation, as she had been told that, if she did so, the

benefit would be recalculated, and an extension given. The date accompanying her

signature is October 25, 2013. A copy of that Election sheet is attached hereto,

marked Exhibit “H”.

      24.    Plaintiff ZIRBEL then received a telephone call from a woman named

Carly informing her that the appeal date was up and the offer remained the same.

Plaintiff ZIRBEL determined to accept the offer, since she had been told that a

recalculation would be done, and she presumed that the recalculation resulted in no

change.

      25.    On October 29, 2013, Plaintiff ZIRBEL received a telephone call

from a person named Debbie at Employee Services. Debbie confirmed the

September 6, 2013, figures, and explained that the amount of money Plaintiff

ZIRBEL would get when her former spouse passed away would not be figured into
                                         8
Case 2:18-cv-13212-NGE-EAS ECF No. 1 filed 10/15/18           PageID.9   Page 9 of 23



the lump sum calculations because he had not yet passed away. Debbie also

advised that Plaintiff ZIRBEL was no longer eligible for a lump sum offer, because

“it was too late”. When informed that Plaintiff ZIRBEL had previously asked for a

recalculation, Debbie advised that she could request it, and indicated that, if

requested, it would be recalculated and an extension given.

      26.      Subsequently, under date of November 4, 2013, Plaintiff ZIRBEL

received the same package again, asking her to provide the documentation without

modification. She indicated she would elect the lump sum, and signed the

document on November 17, 2013. The package included an Acknowledgement

which stated that, inter alia, by signing the form, Plaintiff ZIRBEL certified as

follows:

               “…If I am electing a lump sum benefit, I irrevocably waive the right
               to any future payments from the GRP for the benefit used to calculate
               this lump sum and acknowledge that the lump sum payment is a final
               and complete settlement of any amounts that may be payable to me
               with respect to this benefit under the GRP.”

      Below the above attestation and on the same page was another

acknowledgment which said:

               “…I acknowledge that the lump sum payment is a final and complete
               settlement of any amounts that may be payable to me under the GRP.”

A copy of the pertinent portions of this packet is attached hereto, marked

Exhibit “I”.

                                          9
Case 2:18-cv-13212-NGE-EAS ECF No. 1 filed 10/15/18        PageID.10   Page 10 of 23



          27.   Plaintiff ZIRBEL received a check representing the actuarially

equivalent value of her future benefit entitlement beginning December, 2013, as a

lump sum. This check was in the amount of $271,081.50. She also received a

check which was to represent the back amounts owing to her from March 2009 to

December 2013, in the amount of $351,689.72.

          28.   Plaintiff ZIRBEL, believing that the pension issues were finally

settled, began a gifting program to her grandchildren. She paid taxes on the taxable

amount, performed maintenance and made reasonable improvements to her

residence, gifted money to a few causes she supported, and will support herself for

the remainder of her lifetime with the remainder of those funds.

          29.   Forty one (41) months after she received the lump sum from the Plan,

Plaintiff ZIRBEL received a notification from the Plan that she had been overpaid

to the extent of $243,189.70. She was instructed to repay the specified amount

within thirty (30) days, or be the subject of a collection action. A copy of the

notification letter of May 24, 2017, is attached hereto, marked Exhibit “J”.

Plaintiff ZIRBEL had received no communication from the Plan prior to May 24,

2017, which might call into question the propriety of the lump sum payment made

to her.

          30.   In accordance with the administrative procedural requirements set

forth in Article XIII, Section 4(B), of the Plan, Plaintiff ZIRBEL appealed the
                                          10
Case 2:18-cv-13212-NGE-EAS ECF No. 1 filed 10/15/18        PageID.11   Page 11 of 23



decision of the Plan Administrator under letter dated July 20, 2017. A copy of that

Appeal Letter is attached hereto, marked Exhibit “K”.

      31.    In accordance with the representation in her Appeal of July 20, 2017,

and after retaining counsel, counsel timely submitted the necessary argument and

documentation to support the Appeal. A copy of counsel’s letter with attached

documentation is attached hereto, marked Exhibit “L”.

      32.    On August 23, 2017, the National Employees Service Center

acknowledged receipt of the Appeal by letter. A copy of that letter is attached

hereto, marked Exhibit “M”.

      33.    By letter of October 26, 2017, The National Employees Service

Center generated a “Claim Delay Letter”, indicating that they required additional

time to review the “relevant facts”. A copy of that letter is attached hereto, marked

Exhibit “N”.

      34.    By letter of January 2, 2018, the National Employees Service Center

denied Plaintiff ZIRBEL’s Appeal, but indicated that she had the right to a further

appeal to the General Retirement Plan Committee, if such Appeal was filed within

sixty (60) days. A copy of that letter is attached hereto, marked Exhibit “O”.

      35.    By letter of February 9, 2018, another Appeal was filed. A copy of the

letter of Appeal is attached hereto, marked Exhibit “P”.


                                         11
Case 2:18-cv-13212-NGE-EAS ECF No. 1 filed 10/15/18        PageID.12   Page 12 of 23



      36.    By letter of May 7, 2018, The Plan’s General Retirement Committee

denied the Appeal. A copy of that letter is attached hereto, marked Exhibit “Q”.

      37.    Plaintiff ZIRBEL has exhausted her administrative remedies.

      38.    Pursuant to Article XIII, Section 4(D), an action involving benefits

rider, the Plan must be brought within two (2) years after the date of the final

denial. Accordingly, this action is timely.

      39.    Article XIV, Section 2 of the Plan provided that, in the event of an

overpayment of benefits, the “…amount of the overpayment shall be returned to

the Retirement Fund, without limitation, except the Committee shall have

discretionary authority to reduce any repayment amount from a Member.”

[Emphasis added.]

      40.     Plaintiff ZIRBEL now faces an action for collection of $243,189.70

instituted by FORD, which may be filed at any time. Should such a collection

action be instituted, Plaintiff ZIRBEL faces the loss of a major portion of the funds

which must serve as her support for the remainder of her lifetime, along with all

penalties and assessments which may be asserted against her under the law.

      41.    Attached hereto, marked Exhibit “R”, is the Affidavit of Plaintiff

DONNA JEAN ZIRBEL.

      42.    Plaintiff ZIRBEL asserts that, under the facts of this case, the Plan is

not entitled to recoupment of the amount it claims it improperly paid to Plaintiff
                                          12
Case 2:18-cv-13212-NGE-EAS ECF No. 1 filed 10/15/18        PageID.13    Page 13 of 23



ZIRBEL, and should have reduced the repayment amount to “zero”.

                                     COUNT I

                                Declaratory Relief

      43.    Plaintiff ZIRBEL incorporates by reference, as though full set forth

herein, all of the Common Allegations.

      44.    Defendant has informed Plaintiff ZIRBEL by virtue of language

appearing on page 2 of its “Pension Benefit Adjustment Letter” that, if a payment

in the amount of $243,189.70 is not made within thirty (30) days, it will take action

against her. That language states:

      “..Please return the amount indicted on the enclosed Payment Coupon as a
      lump sum within 30 days. Failure to recover the overpayment amount will
      result in collection procedures and may result in the overpayment being
      referred to a collection agency.”

      45.    An actual controversy exists within this Court’s jurisdiction, as the

above language telegraphs Defendant’s intention to take unilateral action to collect

what Plaintiff ZIRBEL states Defendant is not entitled to under the circumstances.

      46.    Because Defendant has announced its intentions, this dispute is ripe

for decision by the Court.

      47.    Plaintiff ZIRBEL states that this Court therefore has authority,

pursuant to 28 U.S.C. § 2201, to declare the respective rights and obligations of the

parties, and further states that, given the facts herein, Defendant is not entitled to

                                         13
Case 2:18-cv-13212-NGE-EAS ECF No. 1 filed 10/15/18        PageID.14    Page 14 of 23



recoupment of monies it paid to Plaintiff ZIRBEL in discharge of its obligation

under the terms of the Qualified Domestic Relations Order, and Plan provisions.

      WHEREFORE, Plaintiff DONNA JEAN ZIRBEL requests that the Court

declare that Defendant is not entitled to recoupment of monies paid to ZIRBEL as

beneficiary under the terms of a Qualified Domestic Relations Order, and grant to

Plaintiff any other such relief as is reasonable and just under the circumstances.

                                     COUNT II

                       Arbitrary and Capricious Conduct

      48.    Plaintiff ZIRBEL incorporates by reference, as though fully set forth

herein, all of the Common Allegations, and all of the allegations in Count I.

      49.    The Defendant, as Administrator of the Plan, had an obligation under

the Employees Retirement Income Security Act not to conduct itself in an arbitrary

and capricious manner with respect to application of the Plan provisions, and also

had discretionary authority to adjust or erase any repayment amount mistakenly

paid to a Member or a Member’s beneficiary.

      50.    Defendant’s refusal to release Plaintiff ZIRBEL from any obligation

for repayment was arbitrary and capricious in the following respects:

             A.    Defendant’s incorrect calculations were communicated to them

      by Plaintiff ZIRBEL, resulting in several recalculations of benefits, with


                                         14
Case 2:18-cv-13212-NGE-EAS ECF No. 1 filed 10/15/18         PageID.15    Page 15 of 23



      differing results on at least two occasions, and more if telephone

      representations are taken into account;

            B.     Defendant’s notification to Plaintiff ZIRBEL in October of

      2013 reasonably led her to believe that the final recalculation done by

      Defendant at Plaintiff ZIRBEL’s request was, as far as Defendant was

      concerned, correct, and would not be recalculated again;

            C.     Defendant’s records consistently, without exception, reflected

      an eligibility date of March 2009, not 1998;

            D.     Defendant’s Benefit Package of October 2013, resent to her in

      November of 2013, required Plaintiff ZIRBEL to certify twice her

      understanding that this payment would be “…a final and complete

      settlement of any amounts due her…” under the Plan.

            E.     Defendant was informed by Plaintiff ZIRBEL via the Appeals

      that were filed of her financial circumstances, including the fact that Plaintiff

      ZIRBEL had no regular income other than a portion of her former spouse’s

      social security, which should have made it clear to Defendant that Plaintiff

      ZIRBEL could not afford to pay back the money she had received some

      forty one (41) months earlier, and which should have triggered a decision by

      Defendant under its discretionary powers to forgive the overpayment;

            F.     The actions of the Defendant, both the Administrator and the
                                         15
Case 2:18-cv-13212-NGE-EAS ECF No. 1 filed 10/15/18           PageID.16   Page 16 of 23



      sponsor of the Plan, in forcing Plaintiff ZIRBEL to accept its calculations,

      then insisting that she agree to the finality of those calculations, then

      informing her 41 months later that their final calculations were wrong and

      Plaintiff ZIRBEL should send them a check for more than 69% of her

      benefit constituted arbitrary and capricious conduct on the part of the

      Defendant, as Plan Administrator and Plan Sponsor;

             G.       The communications by counsel of August 9, 2017, illustrated

      to Defendant the material change of position Plaintiff ZIRBEL had taken in

      reliance upon this “final and complete settlement” and the hardship that

      would result if Plaintiff ZIRBEL were forced to return the funds she had

      been paid.

      51.    The decision of Defendant, not supported by substantial evidence, was

unjustified under that portion of the Plan provisions which vested in the Plan

discretion to adjust or forgive altogether an overpayment of benefits in a situation

such as this; the decision was an abuse of that discretion.

      52.    As a direct and proximate result of the arbitrary and capricious actions

of Defendant FORD, Plaintiff ZIRBEL:

             A.       Has been forced to adjust her finances to preserve the dollars

      she has left;


                                          16
Case 2:18-cv-13212-NGE-EAS ECF No. 1 filed 10/15/18        PageID.17    Page 17 of 23



             B.    Has been forced to suspend her gift giving program to her

      grandchildren;

             C.    Lives with the possibility that she will not have enough funds

      remaining to support herself for the remainder of her lifetime;

             D.    Has no ability to replace what Defendant demands she pay

      back, having retired years ago;

             E.    Has no retirement from her former employment to fall back on;

             F.    As her Affidavit indicated, Plaintiff conducted a reasonable,

      thoughtful inquiry, in conjunction with her advisors, as to whether she

      should even accept a lump sum payment from the Plan; ultimately, she only

      did so because of the continued inability to get consistent, reliable answers

      from representative of the Plan;

             G.    Has suffered other and further damage not yet determined.

      WHEREFORE, Plaintiff DONNA JEAN ZIRBEL requests judgment in her

favor, specifically requesting this Court declare that Defendant is not entitled under

the circumstances herein to demand recoupment from Plaintiff of amounts it says

were overpaid to her in December of 2013, as well as her costs and attorney fees

wrongfully incurred.




                                         17
Case 2:18-cv-13212-NGE-EAS ECF No. 1 filed 10/15/18        PageID.18    Page 18 of 23



                                    COUNT III

                                       Laches

      53.    Plaintiff ZIRBEL incorporates by reference, as though fully set forth

herein, all of the Common Allegations and all of the allegations in Counts I and II.

      54.    As the Plan fiduciary, Defendant’s responsibilities are dictated in part

by principles developed in the evolution of the law of trusts.

      55.    Included within the law applicable to trust fiduciaries is the equitable

principle of laches, which Plaintiff ZIRBEL states is applicable to the facts herein.

      56.    The failure of Defendant to conduct an audit for more than three (3)

years after calculating Plaintiff ZIRBEL’s lump sum payment for that period of

eligibility beginning in March of 2009 is unreasonable and inexcusable, given the

reliance Defendant knew Plaintiff ZIRBEL would place upon the funds received.

      57.    In reliance upon the certainty that what she received was correct,

Plaintiff ZIRBEL materially changed her position, in the following manner:

             A.    She paid federal taxes of some $66,500.00 on the sum received,

      and is past the period within which she could amend her 2013 federal tax

      return;

             B.    She paid state income taxes to the Commonwealth of

      Massachusetts, and is past the period within which she could amend her

      2013 state tax return;
                                         18
Case 2:18-cv-13212-NGE-EAS ECF No. 1 filed 10/15/18        PageID.19    Page 19 of 23



             C.     She initiated a gift giving program to her children and

      grandchildren;

             D.     She established 529 accounts for her grandchildren;

             E.     She made reasonable improvements in her home;

             F.     She established a program to use the money over her lifetime,

      to insure her support;

             G.     she made other material changes to her position not yet

      determined.

      58.    The actions taken by Plaintiff ZIRBEL, as set forth above, in reliance

upon Defendant’s representations, render it impossible for her to be restored to her

former circumstances, thereby significantly prejudicing Plaintiff ZIRBEL.

      59.    Defendant, and Defendant alone, was aware of the facts and the

provisions of the Plan applicable to its calculation of the amount to be paid to

ZIRBEL, and made it clear to ZIRBEL that its latest calculation of the lump sum

amount to be paid to her would not be changed, and she was to take it or leave it.

      60.    Under the circumstances, Plaintiff ZIRBEL submits that Defendant is

barred from recoupment of the alleged overpayment.

      WHEREFORE, Plaintiff DONNA JEAN ZIRBEL requests judgment in her

favor, specifically requesting this Court declare that Defendant is not entitled under

the circumstances herein to demand recoupment from Plaintiff of amounts it claims
                                         19
Case 2:18-cv-13212-NGE-EAS ECF No. 1 filed 10/15/18        PageID.20   Page 20 of 23



were overpaid to her in December of 2013, as well as her costs and attorney fees

wrongfully incurred.

                                    COUNT IV

                                      Estoppel

       61.   Plaintiff ZIRBEL incorporates by reference, as though fully set forth

herein, all of the Common Allegations and all of the allegations in Counts I, II and

III.

       62.   The conduct of Defendant herein, as Administrator of the Plan,

included:

             A.      Numerous Retirement Benefit Statements acknowledging that

       her Benefit Commencement Date would be March 1, 2009;

             B.      Numerous recalculations of her benefit, most of which

       calculated her retroactive benefit at the same amount, or within a couple of

       pennies’ difference, based upon an eligibility date of March 2009;

             C.      Consistent affirmations to her by representatives of the Plan

       that her eligibility date was March of 2009;

             D.      An acknowledgment that, after the last recalculation was done,

       the result would not be changed, thus confirming again her eligibility date of

       March 2009;

             E.      Confirmation by several representatives of the Plan to both
                                         20
Case 2:18-cv-13212-NGE-EAS ECF No. 1 filed 10/15/18      PageID.21   Page 21 of 23



      Plaintiff ZIRBEL and her financial advisor by conference phone that the

      percentages used to calculate her remaining benefit were correct, and were

      the same figures used to calculate the lump sum payment of remaining

      benefits;

            F.     A requirement (twice) that Plaintiff ZIRBEL agree in writing

      that acceptance of the lump sum represented a “final and complete

      settlement of any amounts that may be payable to me under the GRP”.

      63.   The statements made by Defendant, through its administrators and

representatives were relied upon by Plaintiff ZIRBEL in making the decision to

accept the lump sum payment, representing the remaining amounts owed to her.

Indeed, had Plaintiff ZIRBEL been told that, if Defendant would ever again

recalculate amounts owed to her retroactively, and would have the right to demand

that it all be paid back if the calculation were incorrect, Plaintiff ZIRBEL would

never have accepted a lump sum benefit, but would have taken monthly benefit

payments instead, which could not be spent until received.

      64.   Defendant FORD MOTOR COMPANY, as Administrator of the

FORD MOTOR COMPANY GENERAL RETIREMENT PLAN, was the entity

with sole knowledge of the facts, as Defendant was the only one in possession of

all of the data and records from which to calculate the benefits to be paid to a

former spouse under a Qualified Domestic Relations Order.
                                        21
Case 2:18-cv-13212-NGE-EAS ECF No. 1 filed 10/15/18        PageID.22   Page 22 of 23



      65.    As a result of the egregious nature of the statements made and the

actions taken by Defendant, Defendant is estopped from demanding that Plaintiff

ZIRBEL reimburse to the Plan the money it calculated was owed to her, and which

was paid to her in a lump sum benefit.

      WHEREFORE, Plaintiff DONNA JEAN ZIRBEL requests judgment in her

favor, specifically requesting this Court to declare that Defendant FORD MOTOR

COMPANY, as Plan Administrator of the FORD MOTOR COMPANY

GENERAL RETIREMENT PLAN is not entitled under the circumstances herein

to demand recoupment from Plaintiff of amounts it says were overpaid to her in

December of 2013, as well as her costs and attorney fees wrongfully incurred.

                                    COUNT V

                                  Attorney Fees

      66.    Plaintiff ZIRBEL incorporates by reference, as though fully set forth

herein, all of the Common Allegations and all of the allegations in Counts I, II, III

and IV.

      67.    29 U.S.C. § 1132(g)(1) provides that this Court may award all or a

portion of the costs and expenses incurred in connection with an action to enforce

an individual’s rights under ERISA, including reasonable attorney fees, to the

prevailing party.


                                         22
Case 2:18-cv-13212-NGE-EAS ECF No. 1 filed 10/15/18        PageID.23   Page 23 of 23



      68.    If this Court agrees that Defendant is not entitled to recoupment of

monies it claims it mistakenly made to Plaintiff ZIRBEL, then Plaintiff ZIRBEL

requests that the Court exercise its discretion, and award to Plaintiff ZIRBEL her

costs and attorney fees incurred.

      WHEREFORE, Plaintiff DONNA JEAN ZIRBEL requests that this Court

award her costs and attorney fees, if the Court agrees Defendant should not recoup

what it paid her, and further, grant to Plaintiff such other and further relief as is

appropriate and in good conscience.

                                       Respectfully Submitted,

                                       WOOD KULL HERSCHFUS OBEE & KULL PC

                                        /s/Katherine Wainright Shensky
                                       Katherine Wainright Shensky (P33391)
                                       Attorneys for Plaintiff
                                       37000 Grand River Avenue, Suite 290
                                       Farmington Hills, Michigan 48335-2881
                                       (248) 476-2000
                                       kws@woodkull.com
Dated: October 15, 2018




                                         23
